Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-6, 8, 10-11, 13-21, & 23, in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that “Searching and examining Groups I-III together would not create a serious burden because a search could be made largely coextensive.  Claims in Group I, for example, recite a platinum group metal dispersed on a metal oxide nanoarray, while claims in Groups II and III also recite a platinum group metal disposed on a titanium dioxide nanoarray.  The same or similar search terms could be used to search the prior art as it relates to each alleged Group.”  While this is not found persuasive, the restriction(s) made in the last office action ha(s/ve) been withdrawn upon review of the claims for further examination and/or consideration.

Status of Application
2.	Claims 1-6, 8, 10-11, 13-21, 23, 26, & 35 were originally presented in this application for examination.
	Claims 1-6, 8, 10-11, 13-21, 23, 26, & 35 are currently pending in this application.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the 
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6, 8, 10-11, 13-21, & 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase “a metal oxide nanoarray” is not particularly pointed out in the claim, thus renders the claim vague and indefinite.

Claim Rejections - 35 USC § 102(a)(2)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



A.	Claim(s) 1-6, 8, 10-11, 13-21, 23, 26, & 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Gao et al. (US 9,855,549 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Gao et al. ‘549 appears to teach the claimed method of making a metal oxide nanoarray having a platinum group metal dispersed thereon, comprising the process steps as recited in the instant claims (See reference col. 9, line 61- col. 10, line 67).

B.	Claim(s) 1-6, 8, 10-11, 13-21, 23, 26, & 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Gao et al. (US 2019/0314790 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint 
	Gao et al. (PG Pub. ‘790) appears to teach the claimed method of making a metal oxide nanoarray having a platinum group metal dispersed thereon, comprising the process steps as recited in the instant claims (See reference pages 15-16, claims 1-42).

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-6, 8, 10-11, 13-21, 23, 26, & 35 are pending.  Claims 1-6, 8, 10-11, 13-21, 23, 26, & 35 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
December 03, 2021